Citation Nr: 1329242	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to April 11, 2013, and in excess of 20 percent 
thereafter, for degenerative disc disease (L4-L5).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2006 to 
October 2006. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2013 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Saint 
Louis, Missouri.  In that decision, the RO granted service 
connection for degenerative disc disease of the spine at L4-
5, and assigned a 10 percent initial rating.

Subsequently, in a decision of May 2013, the RO increased 
the rating for the Veteran's service-connected degenerative 
disc disease, which is currently staged as 10 percent from 
November 2006 to April 11, 2013, and 20 percent thereafter.  
The RO also granted service connection for left and right 
leg radiculopathy and assigned separate 10 percent ratings 
for each leg.

The Board notes that the Veteran perfected his appeal in 
January 2013, prior to the April 2013 diagnosis of 
radiculopathy and the May 2013 rating decision.  A 
Supplemental Statement of the Case was provided in May 2013 
that indicated that the Veteran's appeal had been perfected 
in regards to his disagreement with the disability rating 
for his degenerative disc disease and that he did not have 
to respond in order for the appeal to proceed.  The Veteran 
did not respond and the only issue properly before the Board 
is the rating of the Veteran's degenerative disc disease.         

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the Veteran's claim.  A review of the documents in such file 
reveals they are either duplicative of the evidence in the 
paper claims file or irrelevant to the issues on appeal.     


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  Prior to April 11, 2013, the Veteran's degenerative disc 
disease of the thoracolumbar spine did not limit forward 
flexion to 60 degrees or less, did not result in a combined 
range of motion to 120 degrees or less, did not cause muscle 
spasms or guarding severe enough to result in abnormal gait 
or abnormal spinal contour, did not result in ankylosis, did 
not result in any incapacitating episodes, and did not 
result in objective neurological abnormalities for which 
separate ratings can be granted. 
 
3.  Since April 11, 2013, the Veteran's degenerative disc 
disease of the lumbar spine limits forward flexion to 40 
degrees, but has not resulted in ankylosis, has not resulted 
in any incapacitating episodes, and does not result in any 
objective neurological abnormalities for which separate 
ratings can be granted (other than the separately rated 
radiculopathy of the right and left lower extremities).


CONCLUSIONS OF LAW

1.  Prior to April 11, 2013, the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.321, 4.3, 4.7, 
4.71a Diagnostic Code (DC) 5237 (2012).
 
2.  Since April 11, 2013, the criteria for a rating of 20 
percent, but no higher, for degenerative disc disease of the 
thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a 
Diagnostic Code (DC) 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim, VA is required to notify the appellant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In rating cases, a claimant must 
be provided with information pertaining to the assignment of 
disability ratings (to include the criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2007.  The content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  With respect to the 
Dingess requirements, the letter included notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, the 
duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to a claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's 
service treatment records, private treatment records, and 
the Veteran's own assertions in support of his claim.  The 
Board has reviewed the file for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim for which VA has a duty to obtain; 
therefore appellate review may proceed without prejudicing 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).        

In addition, the RO arranged for VA examinations in May 2008 
and in April 2013 to assess the severity of the Veteran's 
degenerative disc disease of the lumbar spine.  The Board 
finds that the examinations obtained in this case were more 
than adequate, as they provide findings relevant to the 
criteria for rating the Veteran's degenerative disc disease 
and radiculopathy.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The claims file was reviewed at both 
examinations and the examiners considered the full history 
of the disability.  The Board finds that the examinations 
were adequate to allow proper adjudication of the issue on 
appeal.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

A.  Criteria of Disability Evaluations 

Ratings for a service-connected disability are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, 
and examinations are interpreted, historically, in order to 
accurately reflect the elements of the disability present.  
38 C.F.R. §§ 4.1, 4.2.  An increased rating is assigned if 
it more nearly approximates such rating.  See 38 C.F.R. §§ 
4.7, 4.21.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed 
claims for increased ratings. The Veteran's claim for a 
higher rating for his low back disability is based on 
dissatisfaction with the original rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  The pendency of this 
issue dates to the original rating decision granting service 
connection in July 2010.  Consequently, the Board will 
evaluate the Veteran's low back disability as a claim for a 
higher evaluation of the original award.  

In regards to both the Veteran's disability, consideration 
must be given as to whether an increase or decrease is 
warranted at any time within the pendency of the appeal, a 
practice known as "staged" ratings.  See Hart v. Nicholson, 
21 Vet. App. 505, 509 (2007). 

 In this case, the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is 
also competent to report symptoms of low back pain.  Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994).  
 
The Board will consider not only the criteria of the 
currently assigned diagnostic codes, but also the criteria 
of other potentially applicable diagnostic codes.
 
B.  Increased Rating of Degenerative Disc Disease

In this case, the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  This 
disability has been shown to cause limitation of motion of 
the lumbar spine.  This service-connected disability is 
currently rated as 10 percent disabling prior to April 2013 
and 20 percent disabling thereafter under 38 C.F.R. § 4.71a 
, DC 5237, which evaluates impairment from lumbosacral 
strain.

DCs 5235-5243 are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Disabilities of the 
spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 
5235 to 5243, unless evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a , DC 5237 (2012).  
A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent evaluation is for application when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent evaluation is for application when there 
is unfavorable ankylosis of the entire spine.  Id.  Note 
(1), which follows the rating criteria, provides for the 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

There are also alternative criteria for rating 
intervertebral disc syndrome based upon incapacitating 
episodes.  Under the alternative criteria, a 10 percent 
rating is assigned when the Veteran has incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least one, but less than two, weeks during 
the previous 12 month period.  A 20 percent rating is 
assigned when the Veteran has incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two, but less than four, weeks during the previous 12 
month period.  A 40 percent rating is assigned when the 
Veteran has incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four, but less 
than six, weeks during the previous 12 month period.  A 60 
percent rating is assigned when the Veteran has 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the 
previous 12 month period.  

In evaluating musculoskeletal system disabilities based on 
limitation of motion, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity, or atrophy of disuse are 
relevant factors in regard to joint disability.  38 C.F.R. § 
4.45.  Painful, unstable, or malaligned joints, due to a 
healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Additionally, the rule against pyramiding does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran underwent a VA examination in May 2008.  At that 
exam, the Veteran reported that he started having numbness 
in his right toes during basic training.  He underwent 
physical therapy but the symptoms persisted.  An MRI showed 
disc protrusion in the lumbar region.  He did not undergo 
surgery.  He reported his current symptoms as constant daily 
aching pain.  He also reported a history of fatigue, 
decreased motion, stiffness, weakness, and spasms.  He 
reported taking pain medication.  He reported that if he 
decreases the medication, the pain increases from moderate 
to severe.  Flare-ups were reported to occur weekly and last 
for 1-2 days.  Zero incapacitating episodes were reported.  
The Veteran reported difficulty moving and bending.  

The only objective abnormality of thoracic sacrospinalis the 
examiner found was pain with motion.  The examiner found no 
signs of spasm, atrophy, guarding, tenderness, or weakness.  
Posture, symmetry, gait, and head position were all found to 
be normal.  

The examiner conducted a motor examination.  The sensory 
examination resulted in normal findings.  The range of 
motion examination showed flexion from 0 to 90 degrees with 
pain beginning at 30 degrees.  Extension was from 0 to 30 
degrees with pain beginning at 10 degrees.  Left lateral 
flexion was from 0 to 29 degrees with pain beginning at 24 
degrees.   Right lateral flexion was from 0 to 29 degrees 
with pain beginning at 25 degrees.  Left lateral rotation 
was from 0 to 30 degrees with pain beginning at 25 degrees.   
Right lateral flexion was from 0 to 30 degrees with pain 
beginning at 24 degrees.   There was no additional loss of 
motion on repetitive use for any of the rotations.  

Tests showed that the L4-L5 disc space has small central 
disc protrusion with a small annular tear without 
significant central canal or neural foraminal stenosis.  At 
the L5-S1 disc space, tests showed broad based disc bulge 
compressing the lateral recesses and abutting the traversing 
nerve root on the right a mild neuroforaminal narrowing 
bilaterally greater on the left.  A right paracentral disc 
protrusion was found at T12-11.  The examiner found no other 
significant radiographic abnormalities of the lumbar or 
thoracic spine.  

The claims file also includes treatment records from St. 
John's Clinic dated from November 2006 to December 2009.  
There are reports of the Veteran suffering from back pain 
and having back spasms.  There are also reports of decreased 
range of motion for flexion and side bending throughout 2008 
and 2009.  However, the reports do not offer results in 
terms of the limitation of motion in degrees the Veteran can 
move.  The evaluations provided by St. John's Clinic do not 
allow for the RO to come to a different evaluation under 38 
C.F.R. § 4.71a.  Therefore, the Board gives greater 
probative weight to the VA examination.       

 In this case, the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is 
also competent to report symptoms of his low back 
disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  
His statements have generally been consistent with the 
medical evidence of record.  The level and type of pain he 
describes in his statements and to the VA examiner is 
consistent with the competent medical evidence.  They do not 
offer any probative evidence beyond what has been described 
above.  

Based on the evidence, the RO granted a 10 percent 
disability rating for the Veteran's degenerative disc 
disease in July 2010.  In his notice of disagreement, the 
Veteran's attorney argued that the 10 percent rating was too 
low.  The attorney argued that the RO should not have used 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Instead, the attorney argued, the RO should have 
used DC 5243.  The Board notes that DC 5243 either requires 
using the General Rating Formula for Diseases and Injuries 
of the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  However, the 
objective medical evidence and the history provided by the 
Veteran clearly demonstrate no complaints of any 
incapacitating episodes.   

During the pendency of the appeal, the Veteran was afforded 
a second VA examination in April 2013 because he reported an 
increase in the level of pain.  The Veteran noted radicular 
symptoms to both legs with forward and side to side bending.  
He also reported suffering from flare-ups.  He reported that 
standing for more than 30 minutes causes pain to radiate 
through both legs to his feet.

The Veteran was given a range of motion examination.  
Forward flexion ended at 40 degrees with pain starting at 10 
degrees.  Extension ended at 15 degrees with pain starting 
at 5 degrees.  Right lateral flexion ended at 20 degrees 
with pain starting at 10 degrees.  Left lateral flexion 
ended at 15 degrees with pain starting at 10 degrees.  Right 
lateral rotation went to 30 degrees with pain starting at 20 
degrees.  Left lateral rotation went to 30 degrees with pain 
starting at 25 degrees.  The Veteran demonstrated the same 
results after repetitive use testing.  

The examiner also noted that the Veteran has localized 
tenderness or pain to palpation in the thoracolumbar spine.  
The Veteran has guarding or muscle spasm of the 
thoracolumbar spine, but the Veteran does not suffer from 
abnormal gait or spinal contour.  Muscle strength testing 
all indicated normal results.  The Veteran does not suffer 
from muscle atrophy.  The results of the reflex and sensory 
examinations were all normal.  The examiner reported that 
the Veteran does not have intervertebral disc syndrome or 
incapacitating episodes.    

In summary, prior to April 11, 2013, the Veteran's 
degenerative disc disease of the thoracolumbar spine did not 
limit forward flexion to 60 degrees or less, did not result 
in a combined range of motion to 120 degrees or less, did 
not cause muscle spasms or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, did not result 
in ankylosis, did not result in any incapacitating episodes, 
and did not result in objective neurological abnormalities 
for which separate ratings can be granted.  Since April 11, 
2013, the Veteran's degenerative disc disease of the lumbar 
spine limits forward flexion to 40 degrees, but has not 
resulted in ankylosis, has not resulted in any 
incapacitating episodes, and does not result in any 
objective neurological abnormalities for which separate 
ratings can be granted (other than the separately rated 
radiculopathy of the right and left lower extremities).  
Based on the evidence of record, the Board concludes that a 
rating in excess of 10 percent prior to April 11, 2013, is 
not warranted.  However, effective April 11, 2013, a rating 
of 20 percent, but no higher, is warranted.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration 
where service-connected disabilities present an exceptional 
or unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-
connected disabilities.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of 
the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The Board finds that the schedular evaluations assigned for 
the Veteran's service-connected low back disability and 
radiculopathy are adequate in this case. Specifically, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected 
disabilities.  Further, the clinical evidence demonstrates 
that the Veteran has not been hospitalized for either of his 
service-connected disabilities.  Therefore, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that as the Veteran has not contended, 
nor does the evidence show that his disability renders him 
unemployable.  The VA examiner noted at the VA examination 
in April 2013, that the Veteran's low back disability does 
impact his ability to work.  Specifically, the examiner 
noted that the pain and decreased mobility experienced with 
twisting and bending causes the Veteran to work from a 
seated position for half of the day.  However, this finding 
does not rise to the level of a claim for total disability 
rating based on individual unemployability.  The issue of 
entitlement to a total disability rating based on individual 
unemployability has not been raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).


 

ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to April 2013, and in excess of 20 percent thereafter, 
for degenerative disc disease (L4-L5) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


